Case 0:20-cr-60108-KMW Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 5




                               UNITED STA TES DISTR ICT C OU RT
                               SO UTH ERN DISTR ICT O F FLO RIDA

                             cAsENo. 20-60108-CR-W II,1IAM S/V A LLE
                                        18U.S.C.j2252(a)(4)(B)&(bitil
    UNITED STATES O F AM ERIC A
                                                                   7FILE D BY            AT          DC   .
                                                                   !                                          .

   VS.
                                                                                  O ct5,2020

   EDW ARD QUISPE,                                                           kfGR
                                                                              .
                                                                               hiGgCLUA#EDNIOB
                                                                               o cktk.-.i.
                                                                                            S'rI
                                                                                               -
                                                                                               CET
                                                                                               p,
                                                                                                 .




                 Defendant.
                                         l

                                             INFORM ATION
          TheUnited StatesAttorney chargesthat:

          O n oraboutFebruary 13,2020,in Broward County,in the Southern DistrictofFlorida,and

   elsewhere,tbe defendant,

                                         EDW ARD QUISPE,
   did know ingly possess matter,thatis,an iBuypow erdesktop com puter,which contained any visual

   depiction thathad been shipped and transported using any m eansand facility ofinterstate and foreign

   commerce,and in and affecting interstate and foreign commerce,and which wasproduced using

   m aterialswhich have been so shipped and transported,by any m eans,including by com puter,and the

   production ofsuch visualdepiction having involved the use ofa m inorengaged in sexually explicit

   conduct,asdesnedinTitle 18,UnitedStatesCode,Section225642),andsuchvisualdepictionwas
   ofsuchconduct,inviolationofTitle18,UnitedStatesCode,Sections2252(a)(4)(B)and(b)(2).
          Pursuantto Title l8,United StatesCode,Section 2252(b)(2),itisfurtheralleged thatsuch
   visualdepiction involvedaprepubescentminororam inorwhohad notattained twelve(12)yearsof
   age.
    Case 0:20-cr-60108-KMW Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 5


                                        FO R FEITU RE A LLE G A TIO NS

                 The allegations of this lnfonnation are hereby re-alleged and by this reference fully

        incorporated herein for the purpose ofalleging forfeiture to the U nited States ofA m erica ofcertain

        propertyinwhichthedefendant,EDW ARD QUISPE,hasaninterest.
                 Upon conviction of the violation alleged in this Inform ation, the defendant, ED W A RD

        QUISPE,shallforfeittotheUnited Statesanyvisualdepiction described in Title 18,United States
        Code,Section 2252,and any book, m agazine,periodical,film ,videotape,and other m atter w hich

        contains any such visualdepiction,w hich w as produced,transported,m ailed,shipped orreceived in

        violation ofTitle 18,U nited States Code,Chapter 110;any property,realorpersonal,constituting or

        traceable to gross profits or other proceeds obtained from such offense;and any property,realor

        personal,used and intended to beused to com mitandto prom ote the comm ission ofsuch offenseor

        any propertytraceableto suchproperty.

                 Thepropertytobeforfeitedincludes,butisnotlimitedto;one(1)iBuypowerdesktop
        com puterbearing serialnum ber64A 17-F100-33176-608E-17.

                 Al1pursuanttoTitle 18,UnitedStatesCode,Section 2253($ andtheproceduressetforth in
        Title 21,U nited StatesCode,Section 853,asm ade applicableby Title 18 U nited StatesCode, Section

        2253(b).

         ,
                     ,         c.g          a.      joo
            A   FAJA RD O RSH A
        1.
         1N 1 D STA TES A TTO RN EY

.   r        .

        JOSD
        A  SISATNAT
                  NTUNIF
                       Ta
                        Et
                         x
                         Deuo
                            St
                             T
                             '
                             oA$T.
                                 '
                                 E
                                 cxS-i
                                     A>
                                      T%
                                       Tq
                                        Oo û
                                           E.
                                            e
                                            Yth
Case 0:20-cr-60108-KMW Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 5
                                         UNITED STATES DISTRICT CO URT
                                        SOUTHERN DISTRICT OF FLO RIDA

UNITED STATES O F AM ERICA                            CASE NO.

                                                      CERTIFIC ATE O F TRIA L ATTO RNEY.
EDW ARD Q UISPE
                                                      Superseding Case Inform ation:
                     Defendant              /

CourtDivijion:(selectOne)                            New defendantts)                     Yes   No
       M lami             Key W est                  Numberofnew defendants
       FTL                W PB        FTP            Totalnum berofcounts

                Ihave carefully considered the allegations ofthe indictment,the numberofdefendants,the numberof
                probable witnessesand the Iegalcomplexitiesofthe Indictm ent/lnformation attachedhereto.
                lam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                Courtin setting theircalendars and scheduling criminaltrials underthe m andate ofthe Speedy Trial
                Act,Title28 U.S.C.Section3161.
                lnterpreter:     (YesorNo)      No
                Listlanguage and/ordialect
                Thiscasewilltake 3 daysforthepartiestotry.
                Pleasecheck appropriate category andtype ofoffense listedbelow:
                (Checkonlyone)                                (Checkonlyone)
       l        0 to 5 days                 X                 Petty
       11       6 to 10 days                                  M inor
       lIl      11to 20 days                                  M isdem .
       IV       21to 60 days                                  Felony                 X
       V        61daysand over
       6.       HasthiscasepreviouslybeenfiledinthisDistrictCoul't?                (YesorNo)    No
        Ifyes:Judge                                  CaseNo.
        (AttachcopyOfdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?          (YesorNo)          N0
        lfyes:M agistrate CaseNo.
        Relatedm iscellaneousnumbers:
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule20 from the Distrid of
        lsthisapotentialdeathpenaltycase?(YesorNo)              No
                Doesthiscaseoriginatefrom a matterpending in the CentralRegion ofthe U.S. Attorney'sOffice
                priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                      Yes          No X
       8.       Doesthiscase originatefrom am atterpending intheNorthern Region ofthe U .S.Attorney'sOffice
                priortoAugust8,20l4(M ag.JudgeShaniekM aynard)?                    Yes          No X
                Doesthiscaseoriginatefrom am atterpending intheCentralRegion ofthe U.S. Attorney'sOffice
                priortoOctober3,20l9(M ag.JudgeJaredStrauss)?                      Yes          No z
                                                                               *
                                                                                    ...
                                                          C     -



                                                              JC
                                                               Oour
                                                                DItANNumbe
                                                                       TONrA5501
                                                                            Wtqvwh
                                                                                929s ,
                                                                                     kyvjt
                                                                                         xj.
                                                                                           cq Vcj
*penaltySheetts)attached
Case 0:20-cr-60108-KMW Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 5




                              UN ITED STATES D ISTRICT CO U RT
                              SO UTH ER N DISTR ICT O F FLO RIDA

                                         PEN ALTY SHEET

    Defendant'sNam e:EDW ARD QUISPE
    Case No:

    Count
     Possession ofChild Ponlography

     18U.S.C.j2252(a)(4)(B)and(b)(2)
    + M ax.penalty:20 years'imprisonment;$250,000 tine;atenn of5 yearsto life ofsupervisedrelease.

    Count #:




    *M ax.Penalty:

    Count




    *M ax.Penalty:

    Count #:




    *M ax.Penalty:




     WRefersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeituresthat m ay be applicable.
Case 0:20-cr-60108-KMW Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 5




  AO 455(Rev.01/09)WaiverofanIndictment

                                   U NITED STATES D ISTRICT C OURT
                                                     forthe
                                            SouthernDistrictofFlorida

                 United StatesofAmerica                )
                              V.                       )     CaseNo.ZO-6OIO8-CR-W ILLIA M S/A O V
                                                       )
                    EDW ARD QUISPE                     )
                        Defendant                      )
                                          W AIV ER OF AN INDICTM EN T

        lunderstand thatlhavebeen accused ofoneormoreoffensespunishableby imprisonmentformorethanone
  year.Iwasadvised inopencoul'tofmy rightsand thenature oftheproposed chargesagainstme.
          Afterreceiving thisadvice,Iwaivemy righttoprosecution byindictmentandconsenttoprosecutionby
  inform ation.



  Date:
                                                                              Defendant'
                                                                                       ssi
                                                                                         gnature


                                                                         Si
                                                                          gnatureofdefendant'
                                                                                            sattorney

                                                                        Printednameofdefendant'
                                                                                              sattorney




                                                              Hon.Alicia 0 .Valle.United States Maqistrate Judne
                                                                           Judge'
                                                                                sprinted nameandtitle
